Dissenting Opinion.
LINDSAY, C. J.
In dissenting from the opinion of the majority of- the Court, it is simply upon the point of the refusal to revoke *461the letters heretofore granted, thereby depriving the widow of her rights to the administration of her husband’s estate from the fact that she did not apply within 20 days after his death, under Sec. 16, Art. 93, when the testimony in the case shows that the deceased died on the 11th day of January, 1894. Some of his relatives were notified through a friend, of his death on Eeb. 13th, and on the 14th they published a notice in the Baltimore Sun, these relatives having renounced their rights to the administration and there being no knowledge of his having left a widow, letters were granted to the Safe Deposit & Trust Company, on the 7th day of March. The widow had no knowledge of his death until the tenth day of April, 1894, and oil the 19th day of April she comes into Court and finds letters have been granted, and files her petition for the revocation of the letters granted, thereby making her claim within ten days after being informed of his death, which brings her within the time prescribed by Section 16 of Article 93, and therefore cannot be deprived of her rights, and she could not have presumed him dead and received letters of administration, for she had received letters from him within the time that is presumed by law for the presumption of death.
For these reasons I differ with the majority of the Court.